UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


 JESSICA MINERD-MASSEY,

               Plaintiff,

        v.                                                19-CV-106
                                                          DECISION AND ORDER
 WILLIAM P. BARR,
 Attorney General of the United States;
 and

 LETITIA JAMES,
 Attorney General of the State of New
 York

               Defendants.



       The pro se plaintiff, Jessica Minerd-Massey, has filed a document asserting that

the “Federal and State governments and respective agencies” have violated the

“Fourth, Fifth, and the Fourteenth Amendments as well as . . . [the] Social Security Act

[of] 1935, The Medicare/Medicaid Act [of] 1965 and multiple federal and state antitrust

laws.” Docket Item 1 at 1. She raises generalized grievances about state and federal

policies and laws pertaining to opioid pain medications. Id. at 6-26. Instead of a

complaint, she has filed a “Brief . . . with a history and Legal Arguments.” Id. at 1.

Among other things, she “respectfully requests . . . that all Americans be allowed to join

this litigation against the state of NEW YORK and the United States of America by

submitting a ‘Motion to Join’ with this case number.” Id. at 26-28. Since Minerd-Massey

filed her pleading, more than twenty motions to join have been filed by various

individuals. Docket Items 3-25.
      Minerd-Massey also has moved to proceed in forma pauperis (that is, as

someone who should have the prepayment of the ordinary filing fee waived because

she cannot afford it) and has filed the required affidavit. Docket Item 2. Because

Minerd-Massey meets the statutory requirements to proceed in forma pauperis under 28

U.S.C. § 1915(a), her request is granted. As a result, the Court has screened the

complaint under 28 U.S.C. § 1915(e). For the reasons that follow, Minerd-Massey’s

claims are dismissed.


                                      DISCUSSION


I.    IN FORMA PAUPERIS

      A party seeking to bring a civil action in federal court ordinarily is required to pay

a $350 filing fee, 28 U.S.C. § 1914, and an additional administrative fee of $50. See

Wagoner v. Ciocca, 2016 WL 5720827, at *1 (W.D.N.Y. Sept. 30, 2016). But a litigant

may ask to avoid the payments by moving for leave to proceed in forma pauperis. See

28 U.S.C. § 1915(a)(1).

      The court evaluates a litigant's financial status to determine whether he or she is

eligible to proceed in forma pauperis under § 1915(a). 1 To be eligible, an applicant

must complete an affidavit demonstrating that he or she meets the requirements of

§ 1915(a). More specifically, applicants are not required to "demonstrate absolute


      1  28 U.S.C. § 1915 addresses leave to proceed in forma pauperis. That section’s
requirement that "the prisoner" provide a statement of all assets that he or she
possesses does not preclude non-prisoners from proceeding in forma pauperis in
federal court. Floyd v. U.S. Postal Serv., 105 F.3d 274, 275-76 (6th Cir. 1997). "Only
prisoners, however, have the additional requirement of filing a prison trust account"
statement under 28 U.S.C. § 1915(a)(2). Id. at 277.



                                             2
destitution," Potnick v. E. State Hosp., 701 F.2d 243, 244 (2d Cir. 1983), but must

establish that they cannot afford to pay for both the necessities of life and the costs of

litigation. Adkins v. E.I. DuPont de Nemours & Co., 335 U.S. 331, 339 (1948). Because

Minerd-Massey meets the statutory requirements of 28 U.S.C. § 1915(a), Docket Item

2, she is granted permission to proceed in forma pauperis. Therefore, under 28 U.S.C.

§ 1915(e)(2)(B), this Court screens the complaint.


II.    SCREENING THE COMPLAINT

       Section 1915 "provide[s] an efficient means by which a court can screen for and

dismiss legally insufficient claims." Abbas v. Dixon, 480 F.3d 636, 639 (2d Cir. 2007)

(citing Shakur v. Selsky, 391 F.3d 106, 112 (2d Cir. 2004)). Under § 1915, the court

“shall dismiss the case at any time if the court determines that [it] . . . (i) is frivolous or

malicious; (ii) fails to state a claim on which relief may be granted; or (iii) seeks

monetary relief against a defendant who is immune from such relief.” 28 U.S.C.

§ 1915(e)(2)(B). "The settled rule is that 'a complaint should not be dismissed for failure

to state a claim unless it appears beyond doubt that the plaintiff can prove no set of

facts in support of his claim which would entitle him to relief.'" Flores v. S. Peru Copper

Corp., 343 F.3d 140, 148 (2d Cir. 2003) (quoting Conley v. Gibson, 355 U.S. 41, 45-46

(1957)). But leave to amend a complaint should be denied if any amendment would be

futile. See Cuoco v. Moritsugu, 222 F.3d 99, 112 (2d Cir. 2000).

       In evaluating the complaint, the court must accept all the plaintiff’s factual

allegations as true and draw all inferences in the plaintiff's favor. See Larkin v. Savage,

318 F.3d 138, 139 (2d Cir. 2003) (per curiam); King v. Simpson, 189 F.3d 284, 287 (2d

Cir. 1999). "Specific facts are not necessary," and the plaintiff "need only 'give the


                                                3
defendant fair notice of what the . . . claim is and the grounds upon which it rests.'"

Erickson v. Pardus, 551 U.S. 89, 93 (2007) (quoting Bell Atlantic Corp. v. Twombly, 550

U.S. 544, 555 (2007) (internal quotation marks and citations omitted)).

       Minerd-Massey has not alleged that she herself suffered any specific injury for

which she may obtain relief. Her self-styled “Brief” includes nothing more than

generalized grievances about drug laws, some history and references to expert reports

and studies, and legal argument. Indeed, she describes her filing as a “Brief . . . with a

history and Legal Arguments in support of these factual allegations.” Docket Item 1 at

1. She therefore lacks standing, and this Court therefore lacks jurisdiction. 2 See

Sharpe v. Mental Health Sys. of U.S., 357 F. App’x 373, 374 (2d Cir. 2009) (summary

order) (quoting Valley Forge Christian Coll. v. Ams. United for Separation of Church &

State, Inc., 454 U.S. 464, 482-83 (1982)) (“Standing cannot be ‘predicated on . . .

generalized grievances about the conduct of government.’”); W.R. Huff Asset Mgmt.

Co., LLC v. Deloitte & Touche LLP, 549 F.3d 100, 106 (2d Cir. 2008) (“Article III

standing consists of three ‘irreducible’ elements: (1) injury-in-fact, which is a ‘concrete

and particularized’ harm to a ‘legally protected interest’; (2) causation in the form of a

‘fairly traceable’ connection between the asserted injury-in-fact and the alleged actions

of the defendant; and (3) redressability, or a non-speculative likelihood that the injury

can be remedied by the requested relief.”).




       2 In Wilton v. United States, 2019 WL 1545619 (N.D. Ohio Apr. 9, 2019), the
court dismissed an action similar to the case at bar because the plaintiff had not
“alleged facts sufficient to establish that she has Article III standing.”

                                              4
                                         ORDER


         In light of the above,

         IT HEREBY IS ORDERED that the plaintiff's motion to proceed in forma

pauperis, Docket Item 2, is GRANTED; and it is further

         ORDERED that Minerd-Massey’s complaint is dismissed without prejudice; and it

is further

         ORDERED that the motions to join, Docket Items 3-16; 19-25, are denied as

moot and because no one who moved to join filed a proper motion to proceed in forma

pauperis or paid the necessary filing fee.

         SO ORDERED.

Dated:          April 18, 2019
                Buffalo, New York



                                              s/ Lawrence J. Vilardo
                                             LAWRENCE J. VILARDO
                                             UNITED STATES DISTRICT JUDGE




                                             5
